                                                                             1    Kent F. Larsen, Esq.
                                                                                  Nevada Bar No. 3463
                                                                             2    Christopher L. Benner, Esq.
                                                                                  Nevada Bar No. 8963
                                                                             3    SMITH LARSEN & WIXOM
                                                                                  1935 Village Center Circle
                                                                             4    Las Vegas, Nevada 89134
                                                                                  Telephone: (702) 252-5002
                                                                             5    Facsimile: (702) 252-5006
                                                                                  Email: kfl@slwlaw.com
                                                                             6
                                                                                  Email: clb@slwlaw.com
                                                                             7
                                                                                  Attorneys for Plaintiff
                                                                                  Deutsche Bank National Trust
                                                                             8    Company as Trustee for WaMu
                                                                                  Mortgage Pass-Through Certificates
                                                                             9    Series 2005-AR2
                                                                             10                            UNITED STATES DISTRICT COURT
                                                                             11
                                                                                                                    DISTRICT OF NEVADA
SMITH LARSEN & WIXOM




                                                                             12
                                                                                   DEUTSCHE BANK NATIONAL TRUST
                                                                                                                                     Case No.: 2:17-cv-01997-APG-VCF
                                   TEL (702) 252-5002 ∙ FAX (702) 252-5006




                                                                             13    COMPANY AS TRUSTEE FOR WAMU
                                     HILLS CENTER BUSINESS PARK
                                     1935 VILLAGE CENTER CIRCLE




                                                                                   MORTGAGE PASS-THROUGH
                                        LAS VEGAS, NEVADA 89134




                                                                             14    CERTIFICATES SERIES 2005-AR2,
                       ATTORNEYS




                                                                             15                        Plaintiff,
                                                                             16
                                                                                                v.                                  STIPULATION AND [PROPOSED]
                                                                             17                                                     ORDER DISMISSING SFR
                                                                                   SFR INVESTMENTS POOL 1, LLC, a                   INVESTMENTS POOL 1, LLC
                                                                             18    Nevada limited liability company;                WITH PREJUDICE AND
                                                                                   HERITAGE ESTATES HOMEOWNERS                      DEFENDANTS PABLO
                                                                             19    ASSOCIATION; PABLO MARIANO, an                   MARIANO, TEOFISTA
                                                                                   individual, TEOFISTA MARIANO, an                 MARIANO, ROMEO GALEOS,
                                                                             20    individual, ROMEO GALEOS, individually           AND BLANDINA GALEOS
                                                                                   and as trustee of the Romeo Galeos and           WITHOUT PREJUDICE
                                                                             21    Blandina Galeos Revocable Trust dated June
                                                                                   30, 2004, and BLANDINA GALEOS,
                                                                             22    individually and as trustee of the Romeo
                                                                                   Galeos and Blandina Galeos Revocable Trust
                                                                             23    dated June 30, 2004
                                                                             24
                                                                                                       Defendants.
                                                                             25

                                                                             26

                                                                             27         Plaintiff Deutsche Bank National Trust Company as Trustee for WaMu Mortgage Pass-
                                                                             28   Through Certificates Series 2005-AR2(“Deutsche”), Defendant SFR Investments Pool 1,


                                                                                                                                1
                                                                             1
                                                                                  LLC,(“SFR”) (collectively, the “Parties”),1 by and through their respective counsel of record,
                                                                             2
                                                                                  hereby stipulate that all claims between Deutsche and SFR concerning the foreclosure sale
                                                                             3
                                                                                  conducted by Nevada Association Services, Inc. on behalf of Heritage Estates Homeowners
                                                                             4
                                                                                  Association concerning the real property commonly known as 6156 Stone Hollow Avenue, Las
                                                                             5
                                                                                  Vegas, NV 89156; Parcel No. 140-15-319-007, resulting foreclosure deed recorded in the
                                                                             6
                                                                                  Official Records of the Clark County Recorder, Instrument Number 201305070000939
                                                                             7
                                                                                  (“Foreclosure Sale”) shall be dismissed with prejudice.
                                                                             8

                                                                             9
                                                                                         All claims concerning the Foreclosure Sale against Pablo Mariano, an individual,

                                                                             10   Teofista Mariano, an individual, Romeo Galeos, individually and as trustee of the Romeo

                                                                             11   Galeos and Blandina Galeos Revocable Trust dated June 30, 2004, and Blandina Galeos,
SMITH LARSEN & WIXOM




                                                                             12   individually and as trustee of the Romeo Galeos and Blandina Galeos Revocable Trust dated

                                                                                  June 30, 2004 (“Borrowers”) are also hereby dismissed by Deutsche without prejudice. This
                                   TEL (702) 252-5002 ∙ FAX (702) 252-5006




                                                                             13
                                     HILLS CENTER BUSINESS PARK
                                     1935 VILLAGE CENTER CIRCLE
                                        LAS VEGAS, NEVADA 89134




                                                                             14   dismissal does not affect Deutsche’s ability to collect from the Borrowers under the terms of
                       ATTORNEYS




                                                                             15   the promissory note referenced in the complaint.
                                                                             16   ///
                                                                             17   ///
                                                                             18   ///
                                                                             19   ///
                                                                             20
                                                                                  ///
                                                                             21
                                                                                  ///
                                                                             22
                                                                                  ///
                                                                             23
                                                                                  ///
                                                                             24
                                                                                  ///
                                                                             25
                                                                                  ///
                                                                             26
                                                                                  ///
                                                                             27
                                                                                  1
                                                                             28    Defendants Pablo Mariano, Teofista Mariano, Romeo Galeos (individually and as trustee of the Romeo
                                                                                  Galeos and Blandina Galeos Revocable Trust dated June 30, 2004) and Blandina Galeos (individually
                                                                                  and as trustee of the Romeo Galeos and Blandina Galeos Revocable Trust dated June 30, 2004) have
                                                                                  not appeared in this action
                                                                                                                                  2
                                                                             1
                                                                                         It is further stipulated that each party shall bear their own fees and costs.
                                                                             2
                                                                                   Dated this 5th day of November, 2019               Dated this 5th day of November, 2019
                                                                             3

                                                                             4      SMITH LARSEN &WIXOM,                              KIM GILBERT EBRON
                                                                                    CHARTERED
                                                                             5

                                                                             6
                                                                                    /s/ Christopher L. Benner                         /s/ Diana S. Ebron
                                                                             7      Christopher L. Benner, Esq.                       DIANA S. EBRON, ESQ.
                                                                                    Nevada Bar No.8963                                Nevada Bar No. 10580
                                                                             8      E-Mail: clb@slwlaw.com                            E-Mail: diana@kgelegal.com
                                                                                    SMITH LARSEN &WIXOM, CHARTERED                    KIM GILBERT EBRON
                                                                             9
                                                                                    1935 Village Center Circle                        7625 Dean Martin Drive, Suite 110
                                                                             10     Las Vegas, Nevada 89134                           Las Vegas, Nevada 89139-5974
                                                                                    Attorney for Plaintiff, Deutsche Bank             Attorney for Defendant,
                                                                             11     National Trust Company as Trustee for             SFR Investments Pool 1, LLC
SMITH LARSEN & WIXOM




                                                                                    WaMu Mortgage Pass-Through Certificates
                                                                             12
                                                                                    Series 2005-AR2
                                   TEL (702) 252-5002 ∙ FAX (702) 252-5006




                                                                             13
                                     HILLS CENTER BUSINESS PARK
                                     1935 VILLAGE CENTER CIRCLE
                                        LAS VEGAS, NEVADA 89134




                                                                             14                                              ORDER
                       ATTORNEYS




                                                                             15          IT IS SO ORDERED.
                                                                             16
                                                                                                                              ________________________________________
                                                                             17
                                                                                                                              UNITED STATES
                                                                                                                                      STATESJUDGE
                                                                                                                                              DISTRICT JUDGE
                                                                                                                              Dated: November 6, 2019.
                                                                             18
                                                                                                                              DATED: _________________________________
                                                                             19

                                                                             20
                                                                                  Respectfully submitted:
                                                                             21
                                                                                  SMITH LARSON & WIXOM
                                                                             22

                                                                             23
                                                                                  /s/ Christopher L. Benner
                                                                             24   Christopher L. Benner, Esq.
                                                                                  Nevada Bar No.8963
                                                                             25   E-Mail: clb@slwlaw.com
                                                                             26   SMITH LARSEN &WIXOM, CHARTERED
                                                                                  1935 Village Center Circle
                                                                             27   Las Vegas, Nevada 89134
                                                                                  Attorney for Plaintiff, Deutsche Bank
                                                                             28




                                                                                                                                 3
